Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                       Illinois Official Reports                          the accuracy and
                                                                          integrity of this
                                                                          document
                               Appellate Court                            Date: 2019.06.13
                                                                          09:04:19 -05'00'



                     In re J.P., 2019 IL App (1st) 181087



Appellate Court   In re J.P., a Minor (The People of the State of Illinois, Petitioner-
Caption           Appellee, v. J.P., Respondent-Appellant).



District & No.    First District, Fifth Division
                  Docket No. 1-18-1087



Filed             March 1, 2019



Decision Under    Appeal from the Circuit Court of Cook County, No. 17-JD-2149; the
Review            Hon. Terrence V. Sharkey, Judge, presiding.



Judgment          Affirmed and remanded.


Counsel on        James E. Chadd, Patricia Mysza, and Tomas G. Gonzalez, of State
Appeal            Appellate Defender’s Office, of Chicago, for appellant.

                  Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg
                  and Annette Collins, Assistant State’s Attorneys, of counsel), for the
                  People.



Panel             JUSTICE LAMPKIN delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Rochford and Justice Hoffman concurred in the
                  judgment and opinion.
                                                OPINION

¶1        Respondent-minor, J.P., was adjudicated delinquent for aggravated unlawful use of a
     weapon (UUW) and unlawful possession of a firearm. The trial court merged the unlawful
     possession count into the aggravated UUW count and sentenced respondent to three years’
     probation. Additionally, as part of respondent’s sentence, the trial court imposed probation
     conditions, including school attendance, community service, individual and family counseling,
     no gang contact, and tattoo removal. On appeal, respondent contends the trial court’s probation
     conditions prohibiting gang contact and requiring tattoo removal are unconstitutionally
     overbroad and vague. Based on the following, we affirm but remand for clarification of the
     trial court’s probationary condition regarding tattoo removal.1

¶2                                          I. BACKGROUND
¶3       At the time of her arraignment, the juvenile court learned that J.P. lived with her mother,
     who worked at a downtown hotel, and her 17-year-old brother. J.P. had not been in school for
     five or six months. J.P.’s adult sister attended the arraignment because J.P.’s mother was at
     work. She reported that J.P. had been expelled from school and had refused to attend her
     alternative school. J.P.’s sister stated that J.P. had run away from home in the past, had stolen
     her mother’s truck and handgun, had been hospitalized, and had been diagnosed with bipolar
     disorder. Based on that information, the trial court found an urgent and immediate necessity to
     hold J.P. in custody.
¶4       On a subsequent pretrial court date set for custodial status, J.P.’s mother was in attendance
     and reported that J.P. was enrolled in school, but refused to attend. J.P.’s mother stated:
             “I love my daughter very much, but she needs—she needs help. She doesn’t listen. She
             leaves. She wants to do whatever she wants. In my house there’s [sic] rules and she
             doesn’t respect them. So then she needs help for alcohol and drugs. I think she needs
             help so that she can get into a treatment where she gets clean, like a treatment. ***. So
             I want, please, to help me with her.”
     The trial court considered placing J.P. on electronic monitoring on that date. In response, J.P.’s
     mother asked the court to instruct J.P. that only family members were allowed in their home.
     J.P.’s mother stated, “When I go to work people would come in. She’s been with people that
     are like 18 and over.” The trial court also received a “pretty significant” mental health
     summary. The court ultimately placed J.P. on electronic monitoring. However, less than one
     month later, the trial court revoked J.P.’s electronic monitoring in response to the State’s
     motion because J.P.’s whereabouts became unknown. The court issued a juvenile arrest
     warrant. On the next court date, J.P.’s mother reported that J.P. had left home 10 days prior and
     had not returned. Approximately one month later, J.P. returned home and was taken into
     custody and held pending trial.
¶5       At trial, Chicago police officer English2 testified that, on December 7, 2017, around 2:11
     p.m., he and his partner received a request to assist their police sergeant in pursuing a stolen

         1
          In adherence with the requirements of Illinois Supreme Court Rule 352(a) (eff. July 1, 2018), this
     appeal has been resolved without oral argument upon the entry of a separate written order.
        2
          Officer English’s first name does not appear in the transcript.

                                                    -2-
     vehicle. Upon arriving at the designated location, Officer English observed his sergeant’s
     vehicle following a white minivan. When they were approximately 200 feet behind the
     minivan, the officers activated their emergency lights. According to Officer English, the
     sergeant pulled his marked police vehicle in front of the minivan and Officer English’s partner
     parked their vehicle behind the minivan. Officer English testified that he exited his vehicle and
     approached the passenger side of the minivan from the rear. While approaching, Officer
     English observed J.P. bend over in the front passenger seat. Officer English testified that, when
     J.P. “popped up,” he alerted his partner, who was approaching the driver’s side of the minivan.
     The sergeant then removed J.P. from the front passenger seat, revealing a black semiautomatic
     handgun in plain view on the floorboard of the front passenger side. Officer English secured
     and recovered the handgun, which he maintained until he returned to the police station. J.P.
     was taken into custody and transported to the police station. Officer English further testified
     that he spoke to J.P. at the police station. Officer English learned that J.P. did not have a
     firearm owner’s identification card. J.P. admitted that she brought the handgun into the
     minivan. Without prompting, J.P. yelled, “the gun is mine. I got in the car with it.”
¶6        The trial court entered a finding of guilt of aggravated UUW and unlawful possession of a
     firearm and continued the matter for a dispositional hearing. The court additionally ordered
     evaluations due to concerns regarding J.P.’s chronic truancy, peer and family stressors, and
     mental health history. J.P. remained in detention pending the dispositional hearing.
¶7        J.P.’s clinical evaluation revealed she had a learning disability, having low verbal and math
     skills (additional testing showed she had low cognitive functioning); she had an emotional
     disability; and she had difficulty controlling her impulsive behavior. J.P.’s medical history
     demonstrated psychiatric hospitalizations and diagnoses of oppositional defiant disorder,
     cannabis and alcohol abuse, conduct disorder, disruptive mood dysregulation disorder,
     attention deficit hyperactivity disorder, grandiose and anxious behavior, and bipolar disorder.
     J.P. had been noncompliant with treatment recommendations. The evaluation reported that J.P.
     refused to attend school, having skipped her entire freshman year of high school. When she did
     attend school, J.P. accumulated major rule violations for verbal arguments, physical assault of
     a peer, malicious destruction of property (writing “Blanca 33M” and drawing a crown in her
     classroom), and oppositional behavior (writing on walls, cursing at teachers, physical
     altercations with teachers, and marijuana use on school grounds). J.P. denied running away
     from home, but J.P.’s mother described the behavior as chronic since 2015. J.P. denied being a
     gang member but stated that she liked to spend time with Latin Kings gang members. J.P.’s
     brother was a member of the Two-Sixers street gang, a rival of the Latin Kings. J.P.’s mother
     believed J.P. was in a gang based on the crown tattoo above one of her eyebrows. J.P. initially
     denied having an arrest history but eventually conceded that she had been arrested four times.
     According to the report, J.P. “does not seem to think rules apply to her, has been reluctant to
     seek needed interventions, has actively resisted interventions, and refused to follow directions
     from her mother, teacher, and other authority figures.” The evaluation listed a number of risk
     factors, including J.P.’s impulsivity and her association with people demonstrating antisocial
     attitudes. The evaluation recommended supervision for J.P., school assistance, substance
     abuse treatment, and a mentor.
¶8        The probation department completed a social investigation, adding that J.P. had been
     associated with the Latin Kings since she was 13 years old. The report stated that J.P. was an
     active member of the Latin Kings faction located between 33rd Street and Morgan Street to


                                                 -3-
       24th Street and Trumbull Avenue, where she was known as “Lil Jen,” according to the I-Clear
       system. The report indicated that J.P. was noncompliant with the rules in her home wherein she
       often stayed out overnight, she stole her mother’s truck, and she ran away. On one occasion,
       J.P.’s mother attempted to stop J.P. from leaving the home, and she pushed her mother out of
       the way. J.P.’s brother also attempted to prevent her from leaving the home because he disliked
       her spending time with her gang-affiliated friends. J.P.’s mother reported involving the
       Department of Children and Family Services (DCFS) because J.P. brought men into the home
       at night. According to J.P.’s mother, J.P. became pregnant when she was 14 or 15 years old by
       an 18-year-old male. J.P.’s mother “forced” J.P. to terminate the pregnancy by threatening to
       press charges against the male.
¶9          At the dispositional hearing, the trial court requested recommendations. The probation
       officer recommended 24 months’ probation, a 30-day stay of mittimus, 30 hours of community
       service, individual and family counseling, a Treatment Alternatives for Safe Communities
       (TASC) substance abuse evaluation, a psychiatric evaluation, mandatory school attendance,
       cooperation with a mentoring program, and “no gangs, guns, or drugs.” The State agreed. J.P.’s
       mother requested that J.P. be given “structure” and “oversight,” in addition to removal of the
       gang tattoo above J.P.’s eyebrow. The guardian ad litem (GAL) recommended that DCFS be
       involved in the case instead of sending J.P. home due to her risk factors and a lack of adequate
       supervision at home. In allocution, J.P. stated that she had “learned [her] lesson” and wanted to
       return home. J.P. promised to “go to school every day.”
¶ 10        After considering the recommendations, the trial court concluded that J.P. was in need of
       supervision, continual assistance from school due to her low intellectual functioning,
       psychotherapy services for her impulse control issues, mental health treatment for her bipolar
       disorder, substance abuse treatment (noting J.P. drank and smoked marijuana on a daily basis
       since the age of 13 and experimented with Xanax), and an intervention to address her refusal to
       follow rules and attend school and her continued association with individuals exhibiting
       antisocial behavior, like gang members. In so doing, the trial court identified its concern that,
       despite denying her gang membership, J.P. admitted she had associated with the Latin Kings
       since she was 13 years old and J.P. had three tattoos, including a five point crown above her
       left eyebrow, which “[her] mother is specifically asking me to do something about.” 3 The
       court noted that J.P. was listed as an active Latin King member, with the nickname “Little Jen,”
       on the I-Clear database and lived with her brother, who was a rival Two-Six gang member. The
       trial court additionally identified J.P.’s tendency to stay out of the home overnight without
       permission, even pushing her mother aside when she attempted to prevent her from leaving.
       Moreover, despite J.P.’s mother filing numerous missing persons reports, J.P. continued to run
       away from home. The court further noted that J.P. brought males home without permission
       when her mother was either not at home or asleep despite having become pregnant and
       terminating the pregnancy when she was 14. The trial court mentioned J.P.’s learning
       disability and failure to complete eighth grade or attend high school due to self-described
       concerns with rival peer groups or other gang members. In addition, the court highlighted
       J.P.’s five prior hospitalizations for substance abuse and mental health issues. The court
       advised that J.P. was “in need of a lot of assistance from the system in order to help her be a

           3
             The other tattoos included the word “blessed” on J.P.’s right inside forearm and a scorpion on her
       left inner wrist.

                                                      -4-
       better person and *** to survive into adulthood.” The court warned that J.P. could not survive
       on her current path.
¶ 11       Ultimately, on May 17, 2018, the juvenile court imposed three years’ of felony probation
       and made J.P. a ward of DCFS due to her refusal to comply with her mother’s rules. A 30-day
       stay of mittimus was ordered (time considered served), along with 50 hours of community
       service, individual and family counseling, and a TASC evaluation. In addition, J.P. was
       instructed to take her medications as prescribed, to join a mentoring program, and to attend
       school regularly. The court ordered J.P. “not to have any gang activities, no guns or drugs.”
       The court explained:
               “[W]hen I say no gangs, guns, or drug activities, [J.P.], that means you cannot
               participate in any activity that further[s] or promotes the function of a street gang. You
               cannot post, and must clear from any social media, any photos or videos of yourself
               holding or displaying any guns, real or replicas, or any other weapons. You must delete
               any photos, videos, or messages promoting street gang activity, acts of violence,
               criminal activity, illegal drugs, or money that was illegally obtained.
                   This includes the display of any street gang hand signs, or insignias, and you are not
               allowed to possess a gun, real or replica, or any illegal or non-prescribed drugs, and you
               must remove any tags from you social media account. Do you understand all that?”
       J.P. responded in the positive. The court further ordered J.P. to remove “any gang tattoos,
       including “the tattoo over her eye,” noting the removal may be “painful” but was necessary.
       The court explained:
               “[T]he tattoo that’s hidden by your hair is the key one I want removed. I want them all
               removed, but that one—in the past when individuals have tattooed their face it’s
               become very difficult to find placement jobs, and they’re confronted on the street
               because this is in favor of a particular gang, the Latin Kings, and she could be
               confronted by some other gang that’s not a Latin King and that would cause hardship
               for her.”
       The court additionally expressed concern that J.P.’s “family allegiance seems to be more of
       what’s on the streets with the Latin Kings than the loving parent that she has here in court.”
       The court concluded by advising J.P. that she could seek an alteration in her probation
       conditions at any time.
¶ 12       The trial court entered a written sentencing order on May 17, 2018, memorializing its
       findings. In relevant part, the court ordered J.P. to have “no gang contact or activity” and
       ordered “removal of tattoo.” A probation order entered on the same date by the trial court
       indicated that J.P. could have “no gang, gun, drug contact” and ordered “gang tattoo removal.”
¶ 13       This appeal followed.

¶ 14                                          II. ANALYSIS
¶ 15       J.P. contends the trial court’s probation conditions prohibiting gang contact and requiring
       removal of her tattoos were not reasonably related to her offenses or rehabilitation and were
       unreasonably overbroad and vague. J.P. acknowledges that she failed to object to the probation
       conditions at her dispositional hearing. See In re Samantha V., 234 Ill. 2d 359, 368 (2009)
       (although minors are not required to file postdispositional motions, they must “object at trial to



                                                   -5-
       preserve a claimed error for review”). J.P., however, requests that we review her contentions
       under the doctrine of plain error.
¶ 16       The plain error doctrine bypasses normal forfeiture principles and allows a reviewing court
       to consider unpreserved claims of error under specified circumstances. In re Omar F., 2017 IL
       App (1st) 171073, ¶ 53. Under plain error review, a reviewing court may consider an
       unpreserved claim when
               “(1) a clear or obvious error occurred and the evidence is so closely balanced that the
               error alone threatened to tip the scales of justice against the defendant, regardless of the
               seriousness of the error, or (2) a clear or obvious error occurred and that error is so
               serious that it affected the fairness of the defendant’s trial and challenged the integrity
               of the judicial process, regardless of the closeness of the evidence.” People v.
               Piatkowski, 225 Ill. 2d 551, 565 (2007) (citing People v. Herron, 215 Ill. 2d 167,
               186-87 (2005)).
       The defendant maintains the burden under either prong of plain error. In re Omar F., 2017 IL
       App (1st) 171073, ¶ 53. Before a court can engage in a plain error analysis, it first must
       determine if any error occurred. Id. ¶ 54.
¶ 17       Turning to the merits of J.P.’s contention, we begin by noting that delinquency proceedings
       are protective in nature with the intent to correct and rehabilitate, not to punish. In re Jonathon
       C.B., 2011 IL 107750, ¶ 94. In order to achieve the goals of fostering rehabilitation and
       protecting the public, a juvenile court has broad discretion to impose probation conditions,
       whether expressly enumerated by statute or not. In re Omar F., 2017 IL App (1st) 171073,
       ¶ 55. The legislature has established probation conditions that a court may impose on juvenile
       offenders pursuant to section 5-715(2) of the Juvenile Court Act of 1987 (Act) (705 ILCS
       405/5-715(2) (West 2016)). In relevant part here, a juvenile court may require that a minor
       “refrain from having any contact, directly or indirectly, with certain specified persons or
       particular types of persons, including but not limited to members of street gangs,” and that he
       or she “undergo a medical or other procedure to have a tattoo symbolizing allegiance to a street
       gang removed from his or her body.” 705 ILCS 405/5-715(2)(s), (s-5) (West 2016).
¶ 18       The juvenile court’s discretion in ordering probation conditions, however, is not
       boundless; it is limited by constitutional safeguards and must be exercised in a reasonable
       manner. In re Omar F., 2017 IL App (1st) 171073, ¶ 55; In re J.W., 204 Ill. 2d 50, 77 (2003).
       To be reasonable, a condition of probation must not be overly broad when viewed in light of
       the desired goal or the means to that end. In re J.W., 204 Ill. 2d at 78. Our supreme court has
       advised:
               “[W]here a condition of probation requires a waiver of precious constitutional rights,
               the condition must be narrowly drawn; to the extent it is overbroad it is not reasonably
               related to the compelling state interest in reformation and rehabilitation and is an
               unconstitutional restriction on the exercise of fundamental constitutional rights.”
               (Emphasis and internal quotation marks omitted.) Id.
       A probation condition will be deemed overbroad and, therefore, unreasonable, when there is
       no valid purpose for the restriction and there is no means by which the probationer may obtain
       exemption from the restriction for legitimate purposes. In re Omar F., 2017 IL App (1st)
       171073, ¶ 59. The constitutionality of a probation condition presents a question of law that we
       review de novo. Id. ¶ 56.


                                                    -6-
¶ 19                                          A. Gang Activity
¶ 20       J.P. contends the trial court’s probationary condition prohibiting any gang contact was
       invalid where it did not relate to her offenses. J.P. further contends the blanket prohibition was
       overbroad and unreasonable where it did not allow exceptions for legitimate purposes, such as
       communicating with her brother (a gang member) or her classmates. J.P. relies on Omar F. to
       support her argument that the juvenile court’s condition prohibiting gang contact was
       unconstitutional.
¶ 21       In Omar F., the trial court ordered a minor that had been adjudicated delinquent for armed
       robbery to “stay away from gangs, guns, and drugs,” to “clear” references to those topics from
       his social media, to remove pictures of him with gang members from social media, and to
       avoid “gang contact or activity.” (Internal quotation marks omitted.) Id. ¶¶ 31-32. On appeal,
       this court found that “attempting to limit the minor respondent’s contact (real or virtual) with
       gang members was a valid condition of probation because it was related to his rehabilitation,”
       especially where the minor denied being a gang member himself but acknowledged he had
       friends that were gang members. Id. ¶ 62. Nevertheless, this court held that the trial court’s
       probationary conditions were overbroad and not narrowly tailored where the “blanket order”
       requiring the minor to “stay away” from and have “no contact” with gangs “did not contain a
       means by which [the minor] could obtain an exception from the restriction for legitimate
       purposes.” Id. ¶ 63. This court explained that neither the “no contact” provision nor the social
       media restriction allowed exceptions for “people based on familial, employment, or education
       relationships” or included any “explanation as to what type of contact (physical or online), no
       matter how innocuous, will result in a probation violation.” Id.; see also In re J’Lavon T., 2018
       IL App (1st) 180228, ¶¶ 15-17.
¶ 22       The State argues that this case is distinguishable from Omar F. and J’Lavon T., which
       followed Omar F., because the juvenile court here explicitly instructed J.P. regarding the
       meaning of her gang activity restriction. More specifically, the court explained that “when I
       say no gangs, guns, or drug activities, [J.P.], that means you cannot participate in any activity
       that further[s] or promotes the function of a street gang” and that J.P. could not post
       photographs or other material on social media displaying herself with any guns or weapons,
       promoting gang activity or any criminal activity, acts of violence, illegal drugs, or illegally
       obtained money, or displaying gang signs of any kind. Accordingly, the State insists the court
       entered a specific and narrow probation condition.
¶ 23       We first find that the juvenile court’s gang-related restrictions on J.P.’s activity, contacts,
       and social media usage were valid probationary conditions because they related to her
       rehabilitation. According to the clinical evaluation, J.P. denied being a gang member but
       acknowledged that she spent time with Latin Kings members. J.P.’s mother believed J.P. was
       in a gang due to the crown tattoo above her eyebrow (a symbol of the Latin Kings). In addition,
       J.P. was found tagging school property with “Blanca 33M” and a crown (presumably in
       reference to the Latin Kings faction with which she associated, i.e., 33rd Street and Morgan
       Street to 24th Street and Trumball Avenue). Moreover, the social investigation report revealed
       that J.P. had associated with the Latin Kings since she was 13 years old. In fact, the I-Clear
       system identified J.P. as an active member of the Latin Kings faction at 33rd Street and
       Morgan Street to 24th Street and Trumball Avenue with the nickname “Lil Jen.” J.P. had been
       arrested on four occasions prior to the instant offenses and, when arrested in this case, she
       confessed to Officer English, without inquiry or prompting, that “the gun is mine. I got in the

                                                    -7-
       car with it.” Furthermore, J.P. was chronically truant, which, as the court noted, was due in part
       to her self-described concerns about rival peer groups or other gang members, and she
       consistently disappeared from her home without permission. Given this evidence, in concert
       with the juvenile court’s responsibility as parens patriae,4 we conclude that attempting to limit
       J.P.’s gang activity was a valid condition of probation because it was related to her
       rehabilitation. See Omar F., 2017 IL App (1st) 171073, ¶ 62; J’Lavon T., 2018 IL App (1st)
       180228, ¶ 14.
¶ 24        Next, we must consider whether the gang-related probationary condition, although related
       to J.P.’s rehabilitation, was so overbroad as to be unreasonable. The trial court’s sentencing
       and probation orders instructed J.P. not to have any “gang contact or activity” and “no gang,
       gun, drug contact,” accordingly. However, unlike in Omar F. or J’Lavon T., at J.P.’s
       dispositional hearing, the trial court explained the meaning of its oral pronouncement of “no
       gangs, guns, or drug activities.” The trial court explained in detail the meaning of its
       prohibition, announcing that J.P. was restricted from participating in “any activity that
       further[s] or promotes the function of a street gang” and expressly explained the social media
       restrictions. The trial court then asked if J.P. understood. She answered in the affirmative.
       Accordingly, the trial court did not merely issue a “blanket prohibition.” Cf. Omar F., 2017 IL
       App (1st) 171073, ¶ 31 (the trial court instructed the minor to “stay away from gangs, guns,
       and drugs,” to “stop hanging out” with gang members, and to “clear” from social media any
       pictures of “gangs, guns, and drugs” (internal quotation marks omitted)); J’Lavon T., 2018 IL
       App (1st) 180228, ¶ 5 (the trial court stated that “[n]o gangs, guns or drugs” included
       marijuana and alcohol and restricted social media posts “related to gangs or any money that
       might have been attained” (internal quotation marks omitted)); see also In re K.M., 2018 IL
       App (1st) 172349, ¶¶ 16, 25. Instead, the trial court narrowed the probation condition, thereby
       allowing for “innocuous” or incidental contact, such as familial and nongang-related
       communications with J.P.’s brother and her school peers. See In re K.M., 2018 IL App (1st)
       172349, ¶ 39 (to remedy the overbreadth of a probationary condition that is a “blanket
       probation,” juvenile courts must do “some narrowing” to reflect innocuous, incidental contact
       or to provide exceptions for educational, familial, and employment settings).
¶ 25        We do not believe the trial court was required to spell out what would constitute
       “furthering or promoting the function of a gang” in order to specify and narrow the no gang
       contact and activity restriction. Id. ¶¶ 48-51 (refusing to define “gang” or to provide a specific
       list of gangs to avoid). “Due process permits a conduct prohibition to be crafted with
       ‘flexibility and reasonable breadth, rather than meticulous specificity,’ as long as it makes
       reasonably clear, to those it governs, what conduct it prohibits.” Id. ¶ 51 (quoting Grayned v.
       City of Rockford, 408 U.S. 104, 110 (1972)). Contrary to J.P.’s argument that the probation
       restricted her ability to engage in innocent conduct, the trial court was clear that its goal was to
       prevent J.P. from participating in the gang’s nefarious activities. In sum, we conclude that the
       restriction on gang contact and activity in this case was not so overbroad as to be unreasonable.
       Because we have found no error, we need not engage in a plain error analysis.


           4
            “The circuit court, through the doctrine of parens patriae, has an inherent plenary power,
       independent of any authority given to it by the legislature, to act solely in the best interests of the child
       and for his [or her] own protection.” In re O.H., 329 Ill. App. 3d 254, 260 (2002).

                                                        -8-
¶ 26                                           B. Tattoo Removal
¶ 27        J.P. next contends that the trial court’s probationary condition requiring her to remove her
       three tattoos was not reasonably related to her offenses or her rehabilitation. J.P. notes that the
       trial court’s May 17, 2018, written order merely mandated “tattoo removal,” while its oral
       order at the dispositional hearing required removal of “any gang tattoos and that includes the
       tattoo over her eye.” J.P. argues that, without specifically addressing each tattoo and how it
       symbolized allegiance to a gang, if any, the probation condition in this case was overbroad. J.P.
       cites In re M.P., 297 Ill. App. 3d 972, 976 (1998), for support.
¶ 28        In M.P., this court found that the trial court’s order requiring the minor to remove “any
       gang related tattoos” was unreasonable. Id. at 979. It is important to note that the probation
       condition of tattoo removal was not, at that time, expressly listed by the legislature. However,
       in 1998, the legislature added tattoo removal as an authorized probation condition. Pub. Act
       90-590 (eff. Jan. 1, 1999) (adding 705 ILCS 405/5-715). Moreover, the facts in M.P.
       demonstrated that tattoo removal was an unnecessary measure of rehabilitation for that minor.
       In re M.P., 297 Ill. App. 3d at 979. Specifically, this court stated:
                “In the present case, even though the trial court may have found that some connection
                existed between the condition of tattoo removal and the underlying crime because
                defendant was with members of his gang when he committed the crime, or that there
                was a connection between defendant’s commission of the crime and his ‘gang attitude,’
                the resulting condition must nonetheless be reasonable when taking into account the
                individual defendant. While the record reflects that defendant was heavily involved in
                and proud of his gang, it also reflects that defendant had other interests and talents, such
                as drawing, and that defendant had been complying with his curfew order and ‘getting
                along’ with his mother. Under these circumstances, a probation condition for a
                delinquency charge of criminal trespass to a vehicle ordering tattoo removal for this
                defendant was clearly an unreasonable, impermissible and completely unrelated
                imposition when viewed in light of the purpose of the Act to secure ‘care and guidance’
                that will serve the ‘emotional, mental, and physical welfare of the minor.’ [Citation.] It
                is difficult to image how tattoo removal would relate to rehabilitation of defendant
                ***.” (Emphasis omitted.) Id.
¶ 29        As stated, section 5-715(2)(s-5) of the Act authorizes a juvenile court to order a minor to
       “undergo a medical or other procedure to have a tattoo symbolizing allegiance to a street gang
       removed from his or her body.” 705 ILCS 405/5-715(2)(s-5) (West 2016). The record reveals
       that J.P. has three tattoos: (1) a five point crown above her left eyebrow, (2) the word “blessed”
       on her right inside forearm, and (3) a scorpion on her left inner wrist. At the May 17, 2018,
       dispositional hearing, the trial court stated that it was ordering the removal of “any gang tattoos
       and that includes the tattoo over her eye,” explaining:
                “[T]he tattoo that’s hidden by your hair is the key one I want removed. I want them all
                removed, but that one—in the past when individuals have tattooed their face it’s
                become very difficult to find placement jobs, and they’re confronted on the street
                because this is in favor of a particular gang, the Latin Kings, and she could be
                confronted by some other gang that’s not a Latin King and that would cause hardship
                for her.”
       In its sentencing order, the trial court ordered “removal of tattoo” and, in its probation order,
       ordered “gang tattoo removal.” It is clear that the trial court ordered the removal of the five

                                                     -9-
       point crown tattoo located above J.P.’s left eyebrow.5 However, we cannot determine what, if
       any, other tattoos the court deemed “gang tattoos.”
¶ 30       We find the trial court’s probationary condition requiring the removal of J.P.’s crown
       tattoo located on her face was related to her rehabilitation. As stated, J.P. had a history of
       associating with the Latin Kings since she was 13, was identified as an active associate with a
       known nickname in the I-Clear system, admitted to being friends with Latin Kings members,
       had been caught drawing a crown, the presumptive Latin Kings symbol, with identifying
       marks linked to her faction on school property, expressed trepidation about attending school
       because of rival gang members, and was chronically truant and a runaway. Moreover, J.P.’s
       mother identified J.P. as a gang member based on her crown tattoo and expressly requested that
       the court order its removal. We, therefore, conclude that the trial court’s probationary
       condition requiring the removal of J.P.’s crown tattoo located above her eyebrow was valid
       because it related to her rehabilitation. See Omar F., 2017 IL App (1st) 171073, ¶ 62; J’Lavon
       T., 2018 IL App (1st) 180228, ¶ 14.
¶ 31       We further find the probationary condition ordering the removal of J.P.’s crown tattoo was
       not so overbroad as to be unreasonable. The trial court expressly stated that it was ordering the
       facial crown tattoo be removed to help J.P. avoid future hardships in gaining employment and
       with rival gangs. Additionally, the trial court noted that her allegiance to the Latin Kings over
       her family would continue to pose a threat to her livelihood. Unlike in M.P., the tattoo removal
       was a reasonable measure of rehabilitation where J.P. had not demonstrated self-guided
       rehabilitation potential. See In re M.P., 297 Ill. App. 3d at 979. Instead, during the course of
       the underlying proceedings, J.P. continued to refuse to attend school and ran away while on
       electronic monitoring, thus requiring her to be held in custody throughout the remaining
       proceedings. In sum, we conclude the trial court’s probationary condition requiring the
       removal of the “tattoo symbolizing allegiance to a street gang,” i.e., the crown tattoo above
       J.P.’s eyebrow, was not so overbroad as to be unreasonable. See 705 ILCS 405/5-715(2)(s-5)
       (West 2016). Because we have found no error related to the crown tattoo, we need not engage
       in a plain error analysis.
¶ 32       With regard to J.P.’s two other tattoos, namely, the word “blessed” and the scorpion, we,
       however, find the record is unclear whether the trial court ordered their removal. We,
       therefore, must remand this cause to the trial court to clarify if either of the remaining two
       tattoos were included in the court’s May 17, 2018, orders.

¶ 33                                       III. CONCLUSION
¶ 34      We affirm the judgment of the juvenile court. We, however, remand this cause to the lower
       court to clarify its May 17, 2018, orders related to the removal of J.P.’s two other tattoos.

¶ 35      Affirmed and remanded.




          5
            In her reply brief, J.P. acknowledged the assumption that the crown on her face symbolized
       allegiance to the Latin Kings.

                                                  - 10 -